Case 2:19-cv-00569-SSV-MBN Document 1-2 Filed 01/25/19 Page 1 of 2

Liane F. Holdowsky

From: Michael W. Robertson

Sent: Friday, January 18, 2019 2:57 PM

To: Riedel, George

Cc: # P&L Files Active; Liane F. Holdowsky

Subject: RE: Walton, et al v Canal Insurance Company, et al 52701

Thanks George! | will copy you on all removal pleadings.

Mike

Michael W. Robertson
Perrier & Lacoste, LLC

One Canal Place

365 Canal Street, Suite 2550
New Orleans, Louisiana 70130

Email: mrobertson@perrierlacoste.com
Direct Telephone: (504) 526-1703
Direct Facsimile: (504) 526-1713

THIS IS ACONFIDENTIAL COMMUNICATION. The message and information contained in or attached to
this communication is privileged and confidential and intended only for the person named above. If you are
not the intended recipient of this message, please delete it immediately without opening any

attachments. Please notify the sender, Michael W. Robertson Perrier & Lacoste, LLC by telephone at 504-
212-8820 or by email at mrobertson@perrierlacoste.com that you received the e-mail in error. Thank you

 

From: Riedel, George [mailto:GRiedel@geico.com]
Sent: Friday, January 18, 2019 2:56 PM

To: Michael W. Robertson

Subject: Walton, et al v Canal Insurance Company, et al

Mike,

To confirm the in writing the details of our conversation this afternoon, GEICO has no objection to removing this case
from Civil District Court in Orleans to federal court.

Thank you,

George P Riedel

GEICO Staff Counsel

Law Office of Roberto Arostegui
3510 N. Causeway Blvd., Suite 608
Metairie, LA 70002

504-831-4510 Ext. 5276

This email/fax message is for the sole use of the intended
recipient(s) and may contain confidential and privileged information.

1

 
Case 2:19-cv-00569-SSV-MBN Document 1-2 Filed 01/25/19 Page 2 of 2

Any unauthorized review, use, disclosure or distribution of this
email/fax is prohibited. If you are not the intended recipient, please
destroy all paper and electronic copies of the original message.
